NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 17, 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Non-Transitory Computer-Readable Medium Storing Computer-Readable Instructions that Cause Processor of Print Image Control Device to Set Print Position, Print Image Control Device that Sets Print Position, and Control Method of Print Image Control Device that Sets Print Position.
Claims 1–17 are allowed. Claims 1 and 8 are independent claim. Claims 2–15 depend on claim 1.
The Final Rejection (September 17, 2021) indicated that claims 5–8, 10–13, 15 and 18–20 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 16 and 17 to incorporate the allowable subject matter of claims 18–20. Accordingly, Claims 1, 16 and 17 are 
The Reply has amended claims 1, 16 and 17 to add several features as shown in the excerpt below:
  “[1] […] performing characteristic identification processing that identifies a characteristic of the object to be printed on the basis of the command input by the part specification command input processing; 
performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification processing;
performing display control processing that displays, on a display portion, the generated graphic generated by the generated graphic generation processing, along with at least one of the photographic image and the print image;
accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner becomes the characteristic point to arrange the print image on the object to be printed;
identifying, in the characteristic identification processing, for the object to be printed, the position of the characteristic point specified by the command input by the part specification command input processing; and
generating, in the generated graphic generation processing, the generated graphic at the position of the characteristic point identified by the characteristic identification processing.”
“[16] […] performing characteristic identification processing that identifies a characteristic of the object to be printed on the basis 
performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification processing; 
performing display control processing that displays, on a display portion, the generated graphic generated by the generated graphic generation processing, along with at least one of the photographic image and the print image;
accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner becomes the characteristic point to arrange the print image on the object to be printed;
identifying, in the characteristic identification processing, for the object to be printed, the position of the characteristic point specified by the command input by the part specification command input processing; and
generating, in the generated graphic generation processing, the generated graphic at the position of the characteristic point identified by the characteristic identification processing.”
“[17] […] performing characteristic identification processing that identifies a characteristic of the object to be printed on the basis of the command input by the part specification command input processing; 
performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification processing; 
performing display control processing that displays, on a display portion, the generated graphic generated by the generated graphic generation processing, along with at least one of the photographic image and the print image;
accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner becomes the characteristic point to arrange the print image on the object to be printed;
identifying, in the characteristic identification processing, for the object to be printed, the position of the characteristic point specified by the command input by the part specification command input processing; and
generating, in the generated graphic generation processing, the generated graphic at the position of the characteristic point identified by the characteristic identification processing.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Yamashita et al. (2016/0292546), and Miller (2014/0029030), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2–15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.


Citation
Relevance
Tamaki et al. (2019/0193424)
Describes an inkjet textile printer provided with a textile printing execution portion and a pretreatment portion. Before the textile printing execution portion ejects ink onto a material to be printed, the pretreatment portion performs processing to smooth out wrinkles of the material to be printed. Further, the pretreatment portion also performs other processing, such as processing to apply a coating liquid, which is used as a pretreatment agent, onto the material to be printed. 
Drees et al. (2019/0248129)
Describes a device for positioning and fixing a clamping frame on an object to be embroidered or printed, in particular a textile, a shoe or an item of headwear, or for positioning the object, which is to be embroidered or printed and arranged on a holder, relative to the embroidering or printing motif.
Yanagishita et al. (2013/0278695)
Describes a tray includes a main body having a setting surface to set a material to be textile-printed, a frame portion that is fit in the main body in a state of setting the material to be textile-printed on the setting surface, and maintains the setting state of the material to be textile-printed, and a setting guide display that is provided in the frame portion and used as a criterion at the time of determining a setting position of the material to be textile-printed on the main body. 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672